Citation Nr: 0320413	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  01-00425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death, claimed to be due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran served on active duty from August 1943 to 
December 1945.  He is deceased and the appellant is his 
widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 RO decision which denied a claim for 
DIC under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death, claimed to be due to VA medical treatment.  In an 
April 2002 decision, the Board denied the claim.  The 
appellant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an October 2002 joint motion to 
the Court, the parties (the appellant and VA Secretary) 
requested that the Board decision be vacated and the case 
remanded to assure compliance with legal provisions 
concerning the VA duty to notify a claimant with regard to 
evidence and information necessary to substantiate a claim, 
including what portion the claimant is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In an October 2002 order, 
the Court granted the joint motion.  Given the joint motion 
and Court order, the case must be returned to the RO for 
further action.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (2003).  

Accordingly, the case is remanded for the following: 

1.  The RO should send written notice to 
the appellant concerning the evidence and 
information necessary to substantiate her 
claim for DIC under 38 U.S.C.A. § 1151, 
including what portion she is to provide 
and what portion the VA is to provide.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for DIC under 38 U.S.C.A. § 1151.  If the 
claim is denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


